ATTORNEY GRIEVANCE COMMISSION                                      IN THE
OF MARYLAND                                                        COURT OF APPEALS
                                                                   OF MARYLAND
              Petitioner,
                                                                   Misc. Docket AG No. 1
V.                                                                 September Term, 2017

ROBIN KEITH ANNESLEY FICKER                                        Circuit Court for
                                                                   Prince George's County
              Respondent.                                          Case No. CAE-17-07840
                                            ORDER

       This matter is before the Court upon the filing of a Joint Petition for Reprimand by

Consent pursuant to Maryland Rule 19-736. Upon consideration thereof, and in accordance with

Maryland Rule 19-743(b), it is this 30th day of         June        , 2017,

       ORDERED, by the Court of Appeals of Maryland, that Robin Keith Annesley Ficker,

Respondent, is hereby reprimanded for engaging in professional misconduct violating (1) Rule

8.4(d) of the Maryland Lawyers' Rules of Professional Conduct ("MLRPC") then in effect based

upon his failure to arrive punctually in the District Court of Maryland for Howard County on

December 17, 2015 for a scheduled court hearing in the case of State of Maryland v. Rosalyn

Marie Morales, thereby disrupting the docket of the tribunal and causing his client, Ms. Morales,

to have to address the court without representation when her case was initially called; and (2)

Rule 5.3(d) of the MLRPC based upon his failure to comply with the notice of employment and

associated provisions of that rule when, in 2013, he employed as a nonlawyer a formerly

admitted lawyer who had been disbarred by this Court; and it is further

       ORDERED, that within (10) days from the date of this Order, Respondent shall send

written apologies for his late arrival in court on December 17, 2015 to Judge Marc Rasinsky and

to Rosalyn Marie Morales and shall file copies of same with this Court and with Bar Counsel.


                                                    /s/ Clayton Greene Jr.
                                                    Senior Judge